Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 6-9 are pending in this application. Claims 1, 2, 6 and 7 are currently amended. Claims 8 and 9 are original claims.

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
On page 2 of remarks filed 01/27/2022, applicant argues that “In other words, Moolman does not disclose that when the detonator information is read using the scanning unit 120, the control unit 130 of the operator terminal 100 stores the detonator setting data SD2 in advance and transmits the detonator setting data SD2 directly to the corresponding detonator device 200-2 according to the detonator connection signal DCS.” Examiner disagrees respectfully. In paragraph [0037] of Moolman (US20050131655A1), Moolman discloses that the detonator information is read using a scanning unit 42 (fig.2 of Moolman). Computer system 16 of Moolman acts like a control unit. Paragraph [0038] of Moolman indicates that computer system 16 has identification data recorded and stored in it for detonators. From paragraphs [0002] and [0038] of Moolman, it can be seen that electronic programming of detonators are done for detonators before blast initiate command is sent to detonator. All of this necessarily means a detonator connection is ensured.
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moolman (US20050131655A1).
Regarding claim 1, Moolman teaches an operator terminal (i.e. computer system 16) (fig.1) for a blasting system (i.e. multi-shot blasting system 10) (fig.1), the operator terminal comprising: a logging unit (i.e. data import 44) (fig.1) that acquires detonation information on a detonator (i.e. electronic detonator 22.1 and non-electric detonator 30) (fig.1) using a logging scheme ([0037], In this manner the ID codes of all detonator assemblies 28.1 to 28.n connected to blast box 20.1 are automatically read and recorded); a scanning unit (i.e. scanner 42) (fig.1) that acquires the detonation information using a scanning scheme ([0035], for reading the bar code associated with the non-electric detonators 30); and a control unit (i.e. central control station 12) (fig.1) that receives the detonation information ([0037], data is then communicated in direction A), matches the detonation information and design information to each other ([0037], automatically read and recorded), and transfers setting information corresponding to the detonation information to the detonator ([0038], a blast initiate command is transmitted in direction B from station 12 to the blast box 20.1), wherein the logging scheme is a scheme of acquiring the detonation information through a detonation wire (i.e. unidirectional communication line 24.1 to 24.n) (fig.1) connected to the detonator (implicit, connection to 
Regarding claim 2, Moolman teaches the operator terminal according to claim 1, wherein the logging unit is connected to a connector (i.e. connectors 34) (fig.2) that connects between the detonation wire and a central wire (i.e. bi-directional data network 18) (fig.1).
Regarding claim 6, Moolman teaches the operator terminal according to claim 5, wherein the control unit is connected to the detonator through a wireless network ([0021], a wireless (radio) link between a blast controller and the blast site).
Regarding claim 7, Moolman teaches the operator terminal according to claim 5, wherein the control unit is connected to the detonator through a wired network ([0026], Data stored in the device may be downloaded over a physical link).
Regarding claim 8, Moolman teaches the operator terminal according to claim 1, wherein the identification information is an image (i.e. bar code 40) (fig.2) that is attached on an identification tag coupled to the detonation wire (implicit, as seen in fig.2).
Regarding claim 9, Moolman teaches the operator terminal according to claim 1, wherein the identification image is a barcode (i.e. bar code 40) (fig.2) or a QR code.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duniam (US6644202B1).
Regarding claim 1, Duniam teaches an operator terminal (e.g. terminal comprising LCD 42, Keypad 40 and battery 52) (fig.2) (alternatively, part of control unit 32) (fig.1) for a blasting system (i.e. blasting arrangement) (fig.1), the terminal comprising: a logging unit (i.e. data recovery 50) (fig.2) that acquires detonation information on a detonator (i.e. detonator 14A) (fig.1) using a logging scheme (abstract, for receiving … identity data from each detonator); a scanning unit (column 2 lines 59-60, The invention may … also extend to a control unit which includes a barcode scanner) that acquires the detonation information (column 2 lines 60-61, for obtaining identity data) using a scanning scheme (column 2 line 61, from a readable bar code); 
Regarding claim 2, Duniam teaches the operator terminal according to claim 1, wherein the logging unit is connected to a connector (i.e. connector 28A) (fig.1) that connects between the detonation wire and a central wire (e.g. connection between detonation wire 12A and trunk line 10).
Regarding claim 7, Duniam teaches the operator terminal according to claim 5, wherein the control unit is connected to the detonator through a wired network (implicit, trunk line 10 as seen in fig.1).
Regarding claim 8, Duniam teaches the operator terminal according to claim 1, wherein the identification information is an image (column 2 line 61, readable bar code) that is attached on an identification tag (column 2 lines 63-64, bar code protrudes from the blast hole … or is otherwise positioned) coupled to the detonation wire (column 2 lines 61-63, bar code corresponding to the identity number of the detonator provided that in use of the detonator).
Regarding claim 9, Duniam teaches the operator terminal according to claim 1, wherein the identification image is a barcode (column 2 line 61, from a readable bar code) or a QR code.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Duniam (US6644202B1), and further in view of Laakko (US20200355483A1).
Regarding claim 6, Duniam teaches the operator terminal according to claim 5.
Duniam does not teach the operator terminal, wherein the control unit is connected to the detonator through a wireless network.
Laakko teaches in a similar field of endeavor of blasting operation, that it is conventional to have an operator terminal (i.e. hand-held apparatus 200) (fig.1), wherein a control unit (i.e. processor 240) (fig.2) is connected to a detonator (i.e. electronic detonator 141) (fig.2) through 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the wireless network in Duniam, as taught by Laakko, as it provides the advantage of uploading blasting plan to remote database and hence making the operator terminal less bulky and cost effective.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shann (US5894103), McClure (US20050103219A1), Lownds (US20070159766A1), Hurley (US20110247517A1) and Teowee (US20160187116A1).	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/24/2022